DETAILED ACTION
Election/Restrictions
Claims 4, 6, 10-14 and 26-27 are allowable. Claims 15-25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on June 1, 2021, is hereby withdrawn and claims 15-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Aude S. Peden on May 26, 2022.

The application has been amended as follows: 
Please amend the claims as follows:

10. (Currently Amended) A method of treating spasticity in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a vector comprising a polynucleotide encoding glutamate decarboxylase (GAD65) and vesicular GABA transporter (VGAT), wherein: 
the 
the expression and upregulation of GAD65 and VGAT generate spinal interneurons with a mixed inhibitory-excitatory neurotransmitter phenotype, thereby treating spasticity in the subject. 

15. (Withdrawn - Previously Presented) A method for treating a subject having a spinal cord injury comprising administering a a polynucleotide encoding glutamate decarboxylase (GAD65) and vesicular GABA transporter (VGAT), wherein: 
the 
the expression and upregulation of GAD65 and VGAT generate spinal interneurons with a mixed inhibitory-excitatory neurotransmitter phenotype, thereby treating the spinal cord injury.

16. (Withdrawn) The method of claim 15, wherein the GAD65 and VGAT are overexpressed.

17. (Withdrawn - Currently Amended) The method of claim 15, wherein the vector is a lentiviral vector, an AV, or an AAV.

18. (Withdrawn) The method of claim 17, wherein the vector is a lentiviral vector.

19. (Withdrawn - Currently Amended) The method of claim 17, wherein the vector is an AAV.

20. (Withdrawn - Currently Amended) The method of claim 19, wherein the AAV is AAV9.
21. (Withdrawn - Previously Presented) The method of claim 15, further comprising directly administering the vector 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are sufficient to overcome the art rejections of record. In view of Applicant’s arguments, it would not have been obvious to combine GAD65 and VGAT in a vector to treat spasticity by administering the vector in the subpial space. Accordingly, the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 4, 6 and 10-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636